ACCEPTED
                                                                                     01-14-00880-cv
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               8/25/2015 4:52:26 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                       CAUSE NO. 01-14-00880-CV

                  IN THE FIRST COURT OF APPEALS                    FILED IN
                                                            1st COURT OF APPEALS
                         HOUSTON, TEXAS                         HOUSTON, TEXAS
                                                            8/25/2015 4:52:26 PM
                          THEAOLA ROBINSON                  CHRISTOPHER A. PRINE
                                       Appellant,                   Clerk
                                 v.

                        KTRK TELEVISION, INC.,
                                        Appellee.


                   Appealed from the 234th District Court
                          Harris County, Texas


           APPELLEE KTRK TELEVISION, INC.’S
SECOND MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S
            BRIEF, OR IN THE ALTERNATIVE,
        MOTION TO SUSPEND BRIEFING DEADLINES


                                                    Catherine Lewis Robb
                                                   State Bar No. 24007924
                                        Catherine.robb@haynesboone.com
                                                        *Laura Lee Prather
                                                   State Bar No. 16234200
                                         Laura.prather@haynesboone.com
                                           HAYNES AND BOONE, LLP
                                                     600 Congress Avenue
                                                                Suite 1300
                                                      Austin, Texas 78701
                                               Telephone: (512) 867-8400
                                                Facsimile: (512) 867-8470

                                             COUNSEL FOR APPELLEE
                                              KTRK TELEVISION, INC.

    *Lead counsel for Appellee
          APPELLEE’S SECOND MOTION TO EXTEND TIME
       TO FILE APPELLEE’S BRIEF, OR IN THE ALTERNATIVE,
            MOTION TO SUSPEND BREIFING DEADLINES
      Appellee, KTRK Television, Inc. (hereinafter “KTRK” or “Appellee”),

requests an extension of time to file its Appellee’s Brief. This is the second

extension sought by Appellee. The requested extension is 30 days, which would

place the briefing deadline on September 25, 2015. In the alternative, KTRK

Moves to suspend the briefing deadlines in this appeal, specifically KTRK’s

deadline to file its Appellee’s Brief, until the Court rules on Appellee’s pending

Motion to Dismiss.

                                      I.
                                 INTRODUCTION
      KTRK’s Brief is currently due on August 26, 2015. On July 23, 2015, prior

to its original briefing deadline, KTRK filed a Motion to Dismiss the appeal on the

grounds that this Court lacks jurisdiction over the issues currently being appealed,

and that Appellant, Theaola Robinson (hereinafter “Robinson”), has repeatedly

failed to comply with the Texas Rules of Appellate Procedure. Facing Robinson’s

sixth attempt to overturn this Court’s prior ruling, KTRK also requested Robinson

be declared a vexatious litigant and be prohibited from filing additional pleadings.

This Court granted Appellee’s first request for an extension of time to file its brief.

Therefore, Appellee’s Brief is now due to be filed on August 26, 2015.




                                          1
                                  II.
                        ARGUMENT & AUTHORITIES

      The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file a brief. One previous extension has been granted

to extend the time to file Appellee’s Brief. There is not a specific deadline to file

this motion to extend time. See Tex. R. App. P. 38.6(d). Because Appellee has

filed a Motion to Dismiss regarding a threshold matter as to whether this Court has

jurisdiction over the appeal filed by Robinson, which Appellee believes the Court

does not, and because Appellee is waiting for this Court to adjudicate Appellee’s

previously filed Motion to Dismiss, Appellee requests an additional 30 days to file

its brief, extending the time until September 25, 2015.

      Appellee requests an additional 30 days to file its brief because Appellee

believes this Court does not have jurisdiction over this appeal under the law of the

case doctrine and would hope to receive guidance from this Court in the form of a

ruling on its Motion to Dismiss, prior to doing additional and unnecessary briefing.

Thus, Appellee is uncertain if this Court will need further briefing from Appellee

before it can make a determination on Appellee’s Motion to Dismiss. This request

is not made for the purpose of delay but for the purpose of judicial economy.

      As a result, Appellee KTRK requests that this Court grant it an additional 30

days to file its brief, which will give this Court time to review and, Appellee hopes,

determine whether Appellee’s Motion to Dismiss should be granted.               In the

                                          2
alternative, Appellee KTRK would request that this Court exercise its authority

under Texas Rule of Appellate Procedure 2 to suspend the briefing rules in this

case until this Court has reached a determination on the merits of Appellee’s

Motion to Dismiss.

                                    PRAYER

      For the above reasons, Appellee asks the Court to grant it an extension of

time to file its brief until September 25, 2015, or in the alternative, to suspend

Appellee’s briefing deadline in this case until this Court makes a determination on

the merits of Appellee’s Motion to Dismiss filed on July 23, 2015.


                                     Respectfully Submitted,

                                     HAYNES AND BOONE, LLP

                                     /s/ Catherine L. Robb
                                     Laura Lee Prather
                                     State Bar No. 16234200
                                     Laura.prather@haynesboone.com
                                     Catherine Lewis Robb
                                     State Bar No. 24007924
                                     Catherine.robb@haynesboone.com
                                     600 Congress Avenue, Suite 1300
                                     Austin, Texas 78701
                                     Telephone: (512) 867-8400
                                     Facsimile: (512) 867-8470

                                     COUNSEL FOR KTRK TELEVISION,
                                     INC., APPELLEE




                                         3
                      CERTIFICATE OF CONFERENCE

      I certify that on August 25, 2015, I conferred with Ms. Robinson regarding

this motion and she advised that she does not oppose Appellee’s request for a thirty

day extension.

                                      /s/ Catherine L. Robb
                                      Catherine L. Robb

                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing was served on

the following parties this the 25th day of August, 2015 via certified mail, return

receipt requested:

      Theaola Robinson
      5505 Jensen Drive
      Houston, Texas 77028

                                      /s/ Laura Lee Prather
                                      Laura Lee Prather




                                         4